REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The Species Election was withdrawn and the full scope of the currently pending claims (1, 3-8, 10-19 and 22-26) was examined. The initial Restriction Requirement of 9/3/21 should have been a Species Election among the different epitopes in a Markush grouping and not a Restriction Requirement between the different epitopes/peptidic compounds.  Since no prior art was found on the elected Species of “Peptidic compound of SEQ ID NO: 185, comprising the epitopes of SEQ ID Nos: 182, 183 and 184, an additional search was carried out on the other compounds/epitopes represented by the sequence identifiers in the claims. No prior art was found.  The amendment to the claims in the 7/8/22 response has overcome the former 112, first and second paragraph rejections. The feature of the presently claimed invention is not suggested by Papierok (WO 2014/102471A1), which is the only document mentioning a plurality of epitopes, because Papierok uses epitopes from the same PSA protein. The other cited references, Arevalo (WO 2015/001383 A1) and Duthie (WO 2014/160987 A2) use a single epitope and do not suggest including other epitopes.  Additionally, the specific epitopes and combinations set forth in the sequence identifiers are not taught or suggested by the prior art, much less in a peptidic compound.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       



/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        9/7/22